Title: From James Madison to the Senate, 2 January 1816
From: Madison, James
To: Senate


                    
                        
                            Jany. 2d. 1816.
                        
                    
                    I nominate,
                    Solathiel Curtis, to be collector of Direct taxes and Internal duties for the 5th District of Virginia, in the place of Wm. McKinley resigned.
                    John Mason, principal assessor of the 1st: Collection District of the State of Vermont in the place of Thomas Hammond resigned.
                    Nathaniel Goodwin, principal assessor, of the 4th Collection District of Vermont in the place of Jonan: Palmer, deceased.
                    
                    John Cassin, principal assessor of the 1st Collection district of the State of Louisiana in the place of Thomas Parker deceased.
                    
                        
                            James Madison
                        
                    
                